Citation Nr: 1530518	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder in excess of 30 percent as of October 31, 2007, and in excess of 50 percent as of February 25, 2010.

2.  Entitlement to an increased rating for a cervical spine disability with cervical radiculopathy of the upper extremities in excess of 20 percent.

3.  Entitlement to service connection for peripheral vascular occlusive disease (PVOD).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	James G. Fausone, attorney
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1962 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The RO in Detroit, Michigan has jurisdiction over the Veteran's claims.

In a February 2010 rating decision, the RO increased the rating for the psychiatric disability to 30 percent, effective October 31, 2007, and increased the evaluation for the cervical spine disability to 20 percent disabling, effective October 31, 2007.  Then, in a May 2013 rating decision, the RO increased the rating for the psychiatric disability to 50 percent, effective February 25, 2010.  These increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claims for increased evaluations remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Additionally, with respect to the Veteran's disagreement to the effective date assigned to the 50 percent rating for PTSD, the Board notes that the entire rating period stemming from his November 2007 claim is before the Board.  Therefore, if staged ratings are appropriate, the Board will determine the effective date of such increase.  

The Board further notes that a November 2014 rating decision awarded service connection for a low back disability, thus, this issue has been granted in full and is no longer before the Board on appeal.  


FINDINGS OF FACT

1.  Prior to February 25, 2010, the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, thinking and mood; nor has it resulted in total occupational and social impairment. 

2.  On or after February 25, 2010, the Veteran's PTSD has not resulted in occupational deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; nor has it resulted in total occupational and social impairment. 

3.  The service-connected cervical spine disability is manifested by a functional loss due to pain and limited forward flexion to 25 degrees, at worst; neither favorable or unfavorable ankylosis of the entire cervical spine is demonstrated.

4.  In an August 2013 written statement the Veteran's representative withdrew his appeal of the issues of entitlement to service connection for PVOD, hypertension, and CVA.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 50 percent evaluation, but not higher, for PTSD have been met for the period prior to February 25, 2010.

2.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met or approximated for the period on or after February 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an initial rating in excess of 20 percent for a cervical spine disability with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for the withdrawal of the appeals of the issues of entitlement to service connection for PVOD, hypertension, and CVA, have been met. 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

In an August 2013 written statement, the Veteran's representative stated that the Veteran was withdrawing his appeals of the denials of entitlement to service connection for peripheral vascular occlusive disease, hypertension, and cerebrovascular accident. Given that this written statement meets the criteria for a valid withdraw of an appeal, the Board finds that these appeals have been withdrawn and the Board no longer has jurisdiction over them. 38 C.F.R. § 20.204 (2014). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Letters dated in March 2008, March 2009, and June 2013 satisfied the duty to notify provisions.  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last re-adjudicated in a November 2014 supplemental statement of the case.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.  The record contains several adequate VA examinations to assess the severity of the Veteran's PTSD and cervical spine disability.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's service-connected PTSD is rated 30 percent disabling, effective October 31, 2007, and 50 percent disabling, effective February 25, 2010, under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2014).  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

When rating  a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2014).  

In a November 2007 statement, the Veteran's spouse indicated that he broke down in tears while submitting his claim and that he was moody.

In a February 2008 private assessment, A.J. Hirschy, Ph.D., licensed psychologist noted the Veteran reported having physical reactions when reminded of his service, feeling emotionally cut off from others, and sleep disturbances.  A mental status evaluation found neat appearance, friendly and cooperative manner, average intelligence, appropriate speech, normal orientation, normal function, appropriate affect, relaxed motor activity, and fair judgement.  The examiner noted no delusions, disorganized thinking, or hallucinations.  There was evidence of depression manifested as a poor appetite, recent weight loss, sleep disturbance, no sex drive, and reports of past and present suicidal thoughts.  He reported an overdose shortly after discharge and putting a gun to his head in 1977 as a reaction to his small child choking.  He reported homicidal thoughts in response to his brother's death and sleep disturbances due to dental work.  Post service history, indicates the Veteran has been married for 41 years and that his wife did not press him when he needs to isolate.  He informed the examiner that he did not have any friends and had his bunker and converted his garages into a recreational room and bar.  The examiner assigned a current GAF of 50 and 60 within the past year.

In a May 2008 letter, A.J. Hirschy, Ph.D. assigned a current GAF of 52 and past year GAF of 60.

In a June 2008 private quarterly summary, A.J. Hirschy, Ph.D, noted the Veteran reported suicidal ideation with a plan coinciding with alcohol abuse.  The Veteran denied present suicidal ideation.  

On the VA examination in July 2008, the Veteran reported depression, intrusive thoughts, and flashbacks from service.  He informed the examiner of periodic suicidal thoughts in the past but not currently.  He reported occasional drinks of alcohol and smoking two packs a day to deal with stress.  He denied drug use and reported occasional social dysfunction, but his wife and children are involved and supportive.  Mental status examination showed some intrusive thoughts and flashbacks but he was not suicidal.  He had no hallucinations nor delusions.  He reported slightly decreased sleep.  The examiner assigned a GAF of 50.

A review of the records received from the Social Security Administration reveals in August 2008, the Veteran reported speaking to his neighbors on the phone almost daily, but reported that he only leaves the house for treatment purposes.

In a January 2009 private quarterly summary, A.J. Hirschy, Ph.D. noted the Veteran reported disturbing thoughts and memories of service manifested by physical reactions.  He continued to be referred for individual therapy. 

In a September 2009 private quarterly summary, W. Shauman, M.A. identified the Veteran's current symptoms as disturbing thoughts and memories of service manifested with physical reactions, feeling emotionally cut off from others, and sleep disturbances.  The examiner noted the Veteran had to deal with the unexpected death of his previous therapist A.J. Hirschy, Ph.D.

In a November 2009 letter, the Veteran's psychologist W. Shauman, M.A. indicated that the Veteran reported feeling suicidal in reaction to early retirement and assigned a GAF of 48 and assigned a GAF of 50 for the past year. 

A November 2009 VA treatment noted reflects the Veteran denied suicidal or homicidal ideation. 

In a March 2010 private quarterly summary, W. Shauman, M.A. identified the Veteran's current symptoms as anger, social isolation, suspiciousness, and insomnia exacerbated by pain and memories of deployment. 

In an April 2010 letter, the Veteran reported having nightmares several times a week, waking up startled and trembling but unsure why, having uncontrollable anger, and no longer being affectionate with his wife.

In a June 2010 private quarterly summary, W. Shauman, M.A. noted the Veteran continues to have nightmares, mood dysregulation, irritability and difficulties with concentration.  Knowledge of present military conflicts exacerbated his symptoms. 

A July 2010 VA treatment record notes the Veteran reported panic attacks but denied suicidal intent or homicidal ideation.  

In August 2010 letter, W. Shauman, M.A. noted the Veteran continued to be seen for individual and group counseling services while struggling with symptoms of depression, concentration, memory and confusion, panic attacks, anger management issues, and a history of suicidal ideation.  The Veteran reported use of medication to treat symptoms.  The psychologist assigned a current GAF of 44 and a past year GAF of 48.

An October 2010 VA treatment note show the Veteran reports having, at times, multiple panic attacks 5 days out of the week lasting 5 to 10 minutes.  He indicated that he owns his own home with his wife with whom he has 2 adult children.  He reported a strong support system including family, friends, and community with a strong faith or belief system opposing suicide as an option.  The examiner noted the Veteran does not currently endorse suicide or homicidal or violent ideations.  His affect was full range and appropriate to content and congruent with mood.  Thought processes were logical and goal-directed.  The Veteran admitted difficulty with focus and concentration.  There were no reports of delusions or hallucinations.  The Veteran reported increasing symptoms to include losing his temper easily, avoiding crowds, feeling closed-in, and restless sleep.

A January 2011 VA treatment note reflects some improvement in severity of panic symptoms.  In a June 2011 VA treatment note, the Veteran reported panic episodes are better with medication but still occur 3 times a week.  A December 2011 VA treatment record notes the Veteran reported being easily irritable and gave the example of canceling Thanksgiving plans with his children when the children changed the plans multiple times.

In an August 2011 letter, W. Shauman, M.A., noted the Veteran continued to have depression, difficulties with concentration, memory and confusion, panic attacks, anger management issues, and a history of suicidal ideation.  A current and past year GAF of 44 was assigned.

An April 2012 VA treatment note shows the Veteran reported worsening symptoms including losing temper easily, restless sleep with less than 4 hours a night, and being jumpy.  The Veteran informed the examiner that he felt his panic attacks were better and less severe than before but sweats still occur 2 to 4 times a week. A November 2012 VA treatment record notes ongoing panic attacks 3 to 4 times a week and irritability with passive suicidal thoughts although the Veteran has strong protective factors. A December 2012 VA treatment record notes improved symptoms and no longer having suicidal thoughts.  

A January 2013 record notes some hyperarousal and general social avoidance. In a June 2013 VA treatment record, the examiner found overall stable functioning on high dose of medication and underlying stressors remitted to a large degree. A September 2013 VA treatment record notes panic attacks 2 to 3 times a week, but of a lower severity than previously.  The Veteran reported that he tries to stay active, but is limited by pain. 

A March 2014 VA treatment record notes the Veteran reported worsening irritability, depressed mood with panic attacks 3 to 4 times a week, and that he was getting along well with his wife. A June 2014 VA treatment record notes the Veteran reported symptoms of panic attacks, depressed mood, and irritability.  His increased medication usage has reduced panic attacks to 2 to 3 a week. A July 2014 VA treatment record notes the Veteran reported panic attacks. In an October 2014 VA psychiatric note, the Veteran informed the clinician that he was feeling better with reduced reliance on medication, but he reported an increase in depressive symptoms such as crying spells twice a week.  The Veteran reported reduced interest and motivation in activities, taking more time to complete projects with concentration difficulty.  He denied suicidal thoughts and avoids watching the news.  The examiner assessed stable functioning with persistent PTSD and depressive symptoms. 

In the January 2015 VA Form 9, the Veteran noted that while he maintained a relationship with his wife and two children that he severed all ties with friends or hobby related groups and begin to socially isolate himself during the appeal period.

In a May 2015 letter, the Veteran, through his representative, acknowledge the Veteran's TDIU rating effective June 30, 2008, and requested a 50 percent PTSD evaluation effective October 31, 2007 to June 30, 2008.

In considering the evidence of record, the Board concludes that the Veteran is entitled to an initial 50 percent evaluation for the PTSD prior to February 25, 2010. The evidence reflects that the Veteran's PTSD has been manifested by occupational impairment with reported occupational impairment, social impairment, isolative behavior, sleep disturbances, panic attacks, anxiety, thoughts manifested by physical reactions, and suicidal and homicidal ideation; such symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 50 percent rating appear to be demonstrated since the October 31, 2007, effective date of the grant of service connection.  

The Board recognizes the Veteran's periodic suicidal and homicidal ideation in the assignment of the initial 50 percent rating.  Private treatment records beginning February 2008 note that symptomatology.  Various private and VA examiners assigned the Veteran a GAF score of 50 prior to February 25, 2010.  According to the DSM-IV, GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  When considering the evidence in its totality, including the degree of functioning as evident by the reported GAF scores, and the Veteran's lay statements, the Board finds that the Veteran's symptomology more reasonably approximates occupational and social impairment with reduced reliability and productivity for this period.  

Consideration has also been given to assigning a rating of 70 percent and 100 percent for the Veteran's PTSD for any part of the appeal period, but the Board finds that such rating is not warranted.  The Veteran has not demonstrated significant deficiencies in work or family relations.  Even considering the Veteran's reports of suicidal ideation in response to his early retirement, the occupational and social impairment attributable to the PTSD does not amount to more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not demonstrate that his occupational functioning was impacted by his PTSD symptoms.  Private and VA examination reports note the Veteran denied a present intentions of suicide, but had a history of suicidal ideation, suggesting that the frequency of such symptoms did not cause total occupational or social impairment.  Moreover, the Veteran reported a strong support system including a wife of over 40 years and two adult children and a strong faith or belief system opposing suicide as an option which shows limited deficiencies in family relations, judgment, and thinking.  While there is evidence of panics attacks between 2 and 4 times a week, the Veteran was able to manage symptoms with various levels of medication and managed depression and anxiety to consistently maintain independent function, impulse control, spacial orientation, and good personal hygiene.  Although the Veteran demonstrates isolative behaviors, he is able to leave his home to a limited degree for appointments and reported daily phone contact with his neighbors.  The specific symptomology the Veteran has demonstrated does not support an initial rating in excess of 50 percent during the appeal.  Moreover, correspondence from the Veteran's representative has not indicated any disagreement over the assigned 50 percent evaluation, and has consistently sought only a 50 percent evaluation for the entirety of the appeal period.

In sum, the Board finds the Veteran's PTSD symptoms do not support the assignment of a 70 percent or 100 percent scheduler rating.  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board finds that the PTSD disability has not significantly changed and a uniform rating is warranted.

Accordingly, the Board finds that the criteria for an initial 50 percent rating, but not higher, for PTSD are met since service connection was established.  However, the preponderance of the evidence is against the assignment of a rating higher than 50 percent for PTSD.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The Veteran's cervical spine disability is rated 20 percent disabling under Diagnostic Codes 5299-5242.  38 C.F.R. §§ 4.27, 4.71a (2014).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014). 

The General Rating Formula provides a 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).

Associated objective neurologic abnormalities are to be evaluated.  38 C.F.R. § 4.71a, Note 1.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the cervical spine encompasses flexion, extension, left and right lateral flexion to 45 degrees, and left and right rotation to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2014).  The normal combined normal range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the evidence, the Board finds that a higher rating is not warranted for the service-connected cervical spine disability with radiculopathy.

On VA examination in June 2008, range of motion of the cervical spine revealed flexion to 45 degrees.  The Veteran reported pulling at the bilateral trapezius insertion at the last 5 degrees.  There was extension to 22 degrees, with the Veteran reporting pulling the last 5 degrees.  There was demonstrable fatigability, lack of endurance, incoordination, and loss of range of motion down to 20 degrees.  Pain was to the left C7 paraspinal.  Right lateral flexion was to 25 degrees with pain on endpoint.  Left lateral flexion was to 30 degrees with pain on endpoint.  Right lateral rotation was to 50 degrees with fatigability, lack of endurance, incoordination, and loss of range of motion down to 45 degrees.  The Veteran reported pain beginning at 35 degrees over the right posterior upper trapezius and cervical spine paraspinals C4-C7.  Left lateral rotation was to 45 degrees with a report of pulling the last 5 degrees over the left trapezius.  There was no other fatigability, lack of endurance, or incoordination with repetitive movement associated with reported pain.  The Veteran did not wear a neck brace.  He denied loss of bowel or bladder control.  He reported erectile dysfunction which began 10 years prior and is non-remediated.  The examiner noted the Veteran's history of smoking and hypertension and other comorbidities were most likely the explanation for the erectile dysfunction.  The examiner assessed minimal lower cervical degenerative spondylosis based on X-ray and cervical radiculopathy.  

An October 2008 private medical consultation notes cervical flexion to 50 degrees, extension to 60 degrees, right and left lateral flexion to 45 degrees, and right and left lateral rotation to 80 degrees.  At that time, there was no evidence of neuropathic symptoms. 

On VA examination in March 2009, range of motion testing revealed flexion to 25 degrees, left lateral flexion to 15 degrees, left lateral rotation to 28 degrees, right lateral flexion to 30 degrees, right lateral rotation to 25 degrees, with pain on motion and additional limitation with repetitive motion manifested by pain. 
After a review of systems, the examiner noted erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness related to the spine disability.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain down the sides of the neck, shoulders, and arms.  The Veteran reported severe flare-ups of pain occurring weekly for a duration of hours.  Physical examination revealed a semiflexed head position.  The examiner noted there were no incapacitating episodes of spine disease and the Veteran reported use of a cane.  The Veteran had an antalgic gait.  The examiner noted abnormal spinal curvatures manifested as kyphosis, lumbar flattening, lumbar lordosis, and scoliosis.  There was cervical spine ankylosis that was only a part of the cervical spine.  There was objective abnormalities of cervical sacrospinalis manifested as pain with motion on the right.  The examiner noted muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

In a May 2011 VA treatment record, an examiner assessed cervical facet mediated pain without radicular component.

In order to warrant the next higher rating of 30 percent, the Veteran's disability would need to more nearly approximate forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  At its worst, the Veteran's forward flexion was to 25 degrees, thus warranting a 20 percent rating under 38 C.F.R. §§ 4.59, 4.71a.  Although the appellant had pain on motion, such pain did not functionally limit flexion to l5 degrees or less to warrant a higher rating of 30 degrees.  Here, neither the lay nor medical evidence establishes that flexion is functionally less than 15 degrees.  Rather, the examinations disclosed that he retained useful flexion that was better than 15 degrees.  

The Board notes that the record does not reflect either favorable or unfavorable ankylosis of the entire cervical spine.  Despite the fact that, in the March 2009 VA examination report, it was indicated that there was some cervical spine ankylosis and the Veteran's head was in a semiflexed position, there is no indication that the Veteran's disability more nearly approximated favorable or unfavorable ankylosis of the entire cervical spine.  Range of motion testing reveals the Veteran does retain motion of the cervical spine.  In addition, while the March 2009 examiner found some ankylosis, the evidence reflects that it was only ankylosis of a part of the cervical spine, and not the entire cervical spine as required for a higher rating under the general rating formula.  A rating in excess of 20 percent under the general rating formula is therefore not warranted.

The Board also finds that a separate rating for any neurological impairment related to the cervical spine disability is not assignable based on the evidence of record.  While the Veteran informed the March 2009 VA examiner that he experienced pain down the neck, shoulder, and arms, he has not been diagnosed with a neurological disability related to the cervical spine disability.  Further MRI testing in May 2011 identified cervical facet mediated pain without a radicular component.  In addition, a May 2011 Spurling's maneuver was negative.  No treatment provider or VA examiner has identified neurological impairment as a symptom of the cervical spine disability apart from the Veteran's complaints of pain which are contemplated in the assigned rating.  Without evidence linking neurological impairment to the cervical spine disability, a separate rating based on any neurological impairment to the cervical spine is not appropriate.  Thus, based on this record, the preponderance of the evidence is against a finding that the Veteran has a separately ratable neurological abnormality associated with the service-connected cervical spine disability. 

As the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the cervical spine disability, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial 50 percent evaluation is granted for PTSD prior to February 25, 2010, subject to the provisions governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after February 25, 20101,is denied.

Entitlement to a rating in excess of 20 percent for a cervical spine disability with upper extremity cervical radiculopathy is denied. 

The appeal of entitlement to service connection for peripheral vascular occlusive disease is dismissed.

The appeal of entitlement to service connection for hypertension is dismissed.

The appeal of entitlement to service connection for a cerebral vascular accident is dismissed.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


